           Case 2:20-cv-00647-APG-NJK Document 27 Filed 06/17/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   KUSH, INC.,
                                                             Case No.: 2:20-cv-00647-APG-NJK
12           Plaintiff(s),
                                                                            Order
13   v.
                                                                       [Docket No. 26]
14   FRANK VAN VRANKEN,
15           Defendant(s).
16          Pending before the Court is a stipulation to stay discovery pending resolution of a
17 forthcoming motion for partial dismissal. Docket No. 26.
18          “The Federal Rules of Civil Procedure do not provide for automatic or blanket stays of
19 discovery when a potentially dispositive motion is pending.” Tradebay, LLC v. eBay, Inc., 278
20 F.R.D. 597, 601 (D. Nev. 2011). Discovery may be stayed when: (1) there is a pending motion
21 that is potentially dispositive in nature and scope; (2) the potentially dispositive motion can be
22 decided without additional discovery; and (3) the Court has taken a “preliminary peek” at the
23 merits of the potentially dispositive motion and is convinced that the plaintiff will be unable to
24 state a claim for relief. Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D. Nev. 2013).
25 The Court is guided in its analysis by the objectives in Rule 1 to secure a just, speedy, and
26 inexpensive determination of cases. See Tradebay, 278 F.R.D. at 602-03.
27          In this case, the anticipated motion to dismiss is only partial in nature. That the motion is
28 not potentially case-dispositive, standing alone, warrants denial of the request to stay all discovery.

                                                      1
          Case 2:20-cv-00647-APG-NJK Document 27 Filed 06/17/20 Page 2 of 2




 1 E.g., Martinez v. Las Vegas Metro. Police Dept., 2020 WL 3166611, at *1 (D. Nev. June 9, 2020).
 2 In addition, the motion to dismiss has not been filed and briefed, so the undersigned is unable to
 3 conduct a preliminary peek.
 4         Accordingly, the stipulation to stay discovery is DENIED. The parties must file a
 5 discovery plan by June 24, 2020.
 6         IT IS SO ORDERED.
 7         Dated: June 17, 2020
 8                                                             ______________________________
                                                               Nancy J. Koppe
 9                                                             United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
